Citation Nr: 0733734	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right ankle.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant and his sister.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

In August 2007, the veteran provided testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript is of record.


FINDING OF FACT

The veteran's service medical records make no reference to 
any treatment for or diagnosis of a right ankle injury in 
service and this condition occurred many years after service.


CONCLUSION OF LAW

Degenerative joint disease of the right ankle was not 
incurred or aggravated by service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1112, 1131, 1133 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Certain chronic diseases, including degenerative joint 
disease, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran claims that he injured his right ankle in service 
and that military physicians incorrectly noted that he 
incurred injuries to his left ankle.  

The veteran's service medical records note injuries to his 
left ankle in October and November 1963.  However, these 
records consistently refer to his left ankle, not his right.  
In this regard, a radiographic report in November 1963 also 
notes a military physician took x-rays of his left ankle 
which found no abnormalities. 

The veteran's separation examination in March 1964 makes no 
reference to any ankle injury or problem in service.  In this 
regard, the examination noted that his feet were normal.  
Indeed, the Report of Medical History in March 1964 indicated 
that the veteran checked the box "No" for swollen or 
painful joints and arthritis, providing evidence against his 
own claim at this time.

Hence, the veteran's service medical records provide evidence 
against this claim.

With respect to the post-service medical record, VA furnished 
the veteran a compensation examination in June 2004 to 
determine the nature and etiology of his right ankle 
condition.  The examiner found degenerative joint disease of 
the right ankle with three small osteophytes.  X-rays from a 
VA examination in April 2004 indicated that his right ankle 
condition is most likely the result of an old fracture or 
from osteophytes from degenerative changes.  The examiner 
stated his has no opinion to offer in this situation. 

When examined in August 2004, the examiner noted tenderness 
over bilateral malleolus and effusion.  X-rays showed 
ossicles in the right ankle and a normal left ankle.  The 
examiner provided a diagnosis of degenerative joint disease 
of the right ankle from a past injury and calcification of 
the interosseous ligament of the left ankle which "usually" 
indicates a high ankle sprain at some point in the past, 
supporting the veteran's claim of a right ankle injury in 
service.  However, the Board must note that the veteran had 
an intercurrent injury to his right ankle in September 1992.  
A radiology report indicated that the right foot and ankle 
showed evidence of a vertical cortical fracture at the 
inferior aspect of the talus involving the talo-calcaneo 
joint area.  This report provides more evidence against this 
claim. 

Beyond all of this, at his DRO hearing in September 2005, the 
veteran testified that he did not receive any treatment for 
his right ankle condition from the time the alleged injury 
occurred in service (1963) to the incident of his 
intercurrent injury in 1992.  Hence, the veteran's own 
statements provide evidence against this claim as they fail 
to show chronicity of symptomatology, indicating a disorder 
that began many years after service.

In short, the record clearly shows that the veteran's right 
ankle condition had its onset in 1992, several years after 
his separation from active duty.  The United States Court of 
Appeals for the Federal Circuit indicates that such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

With respect to the veteran's own contentions, and those of 
his sister, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the veteran's contentions 
are outweighed by the service and post-service medical 
evidence of record, providing evidence against this claim. 

As the preponderance of the evidence is against these claims, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in February 2004 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran a compensation examination 
to determine the nature and etiology of his right ankle 
condition.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


